                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


George Sangria Cowell,
       Petitioner,

V.                                                            I:18cv391(LO/TCB)

Harold W.Clarke,
        Respondent.

                                   MEMORANDUM OPINION


        George Sangria Cowell, a Virginia inmate proceeding pro        has filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction of drug offenses

entered on a plea of guilty in the Circuit Court for the City of Chesapeake. The matter comes

before the Court on a Motion to Dismiss the petition filed by the respondent, to which petitioner

has filed his opposition. For the reasons which follow, the Motion to Dismiss will be granted,

and the petition will be dismissed, with prejudice. Also pending is petitioner's Motion for Stay-

and-Abeyance ofPetitioner's Mixed Habeas Corpus Petition, which will be denied.

                                          I. Background

       On May 9,2014,the trial court accepted Cowell's guilty plea and entered convictions for

possession of a firearm while possessing drugs with the intent to distribute, possession of heroin

with the intent to distribute, possession ofcocaine with the intent to distribute, and possession of

a firearm after having been convicted ofa violent felony. Case No. CRl2-200-00 through -03.'



  'Respondent acknowledges that the conviction and sentencing orders contain clerical errors with
respect to the conviction of possession ofcocaine with the intent to distribute. Resp. Mem.at 1, n.
1. The written plea agreement, the transcript of the plea hearing, and the petition now under
consideration all make it clear, however, that the conviction was for possession with intent to
distribute cocaine rather than simple possession.     Dkt. No. 1 at 1.
